                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 GEOVERA SPECIALTY                                        CIVIL ACTION
 INSURANCE COMPANY


 VERSUS                                                   NO: 18-8608


 STEPHEN CANTIN, ET AL.                                   SECTION: “J”(4)

                              ORDER AND REASONS

      Before the Court is a Motion to Dismiss Under Rule 12(b)(6) or Stay on Grounds

of Abstention (Rec. Doc. 11) filed by defendant, the City of Kenner (“Kenner

Defendant”). Also before the Court is a Motion to Dismiss Declaratory Judgment

Action (Rec. Doc. 12) filed by defendant, Sondra Cantin, the natural tutrix of the

minor, R.C. (“Cantin Defendants”). Plaintiff, GeoVera Specialty Insurance

Company (“Plaintiff”), opposes both motions (Rec. Doc. 13). Cantin Defendants filed

a reply (Rec. Doc. 17). Having considered the motions and legal memoranda, the

record, and the applicable law, the Court finds that the motions should be

GRANTED.


                     FACTS AND PROCEDURAL HISTORY

      This litigation arises out of a fire that occurred on February 19, 2018 at the

abandoned Kenner High School owned by Kenner Defendant. Plaintiff alleges that

news reports indicate that Stephen and Sondra Cantin’s minor son, R.C., and other

minors intentionally started a fire that demolished the interior of the first and second

floors of the high school. The Kenner Police Department subsequently charged R.C.

                                           1
with simple arson in violation of La. R.S. 14:52. Kenner Defendant contends that the

cost to restore the building will exceed $475,000.

      Prior to the fire, Plaintiff issued a homeowners’ policy numbered FL00001131

with a policy period of September 9, 2017 to September 9, 2018 to Stephen Cantin

and Sondra Cantin as the named insureds. Following the fire incident, the Cantins’

insurance agent notified Plaintiff of Kenner Defendant’s damages claim on June 11,

2018. On June 12, 2018, Plaintiff issued a reservation of rights letter to the Cantins

through their attorney, advising that information discovered during the investigation

indicated that the fire was caused by arson and that certain limitations and

exclusions may apply to exclude coverage for the loss.

      After additional investigation, on September 13, 2018, Plaintiff filed the

instant declaratory judgment action in this Court to determine an actual case and

controversy between the parties regarding their respective rights and obligations

under the Cantins’ homeowners’ policy. Plaintiff seeks a judgment declaring that it

has no duty to provide coverage and no duty to defend or indemnify the Cantins under

their homeowners’ policy with respect to the claims asserted by Kenner Defendant

against the Cantins.

      Three weeks after Plaintiff filed the instant declaratory judgment action,

Kenner Defendant filed suit in the 24th Judicial District Court for the Parish of

Jefferson against the Cantins and Plaintiff, the other minors involved in the fire, and

several insurers of the other minor defendants. The insurers, including Plaintiff, are

joined in the state suit under the Louisiana Direct Action Statute. The state court



                                          2
petition asserts that the insurers are liable in solido for all damages sustained by

Kenner Defendant. Both Kenner Defendant and Cantin Defendants filed motions

asking this Court to exercise its discretion to dismiss Plaintiff’s declaratory judgment

action due to the pendency of the state court suit.


                                LEGAL STANDARD

      The Declaratory Judgment Act provides, in relevant part: “In a case of actual

controversy within its jurisdiction ... any court of the United States, upon the filing

of an appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought.” 28 U.S.C. § 2201(a). In Wilton v. Seven Falls Co., 515 U.S. 277 (1995), the

United States Supreme Court made clear that, because the Declaratory Judgment

Act is “‘an enabling Act, which confers a discretion on the courts rather than an

absolute right upon the litigant,’” the district court has “unique and substantial

discretion in deciding whether to declare the rights of litigants.” Id. at 287–88. Even

when a declaratory judgment action is justiciable and within the Court’s authority to

decide, the Court must still determine whether to exercise its discretion to decide or

dismiss the action. Sherwin–Williams Co. v. Holmes Cnty., 343 F.3d 383, 387 (5th

Cir. 2003) (citing Orix Credit All., Inc. v. Wolfe, 212 F.3d 891, 895 (5th Cir. 2000)).

      The United States Court of Appeals for the Fifth Circuit has identified a three-

step inquiry for determining whether to decide or dismiss a complaint for declaratory

relief. Orix, 212 F.3d at 895; see also Sherwin–Williams Co., 343 F.3d at 387. The first

step requires a determination of whether the declaratory judgment action is

                                            3
justiciable. Id. (citing Rowan Cos. v. Griffin, 876 F.2d 26, 27–28 (5th Cir. 1989)).

“Second, if it has jurisdiction, then the district court must resolve whether it has the

‘authority’ to grant declaratory relief in the case presented.” Orix, 212 F.3d at 895

(citing Travelers Ins. Co. v. La. Farm Bureau Fed'n, Inc., 996 F.2d 774, 776 (5th Cir.

1993)). “Third, the court has to determine how to exercise its broad discretion to

decide or dismiss a declaratory judgment action.” Id. (citing Travelers, 996 F.2d at

778). At issue in the present case is the third step of this inquiry.

      The Fifth Circuit employs the Brillhart standard when a district court is

considering whether to abstain from exercising jurisdiction over an action solely for

declaratory relief. Woodward v. Sentry Select Ins. Co., No. 03-2481, 2004 WL 834634,

at *2 (E.D. La. Apr. 16, 2004) (Berrigan, J.) (citing Black Sea Inv., Ltd. v. United

Heritage Corp., 204 F.3d 647, 6452 (5th Cir. 2000)). Under the Brillhart standard, a

federal court has discretion to stay or dismiss a declaratory judgment action where

there is a pending state court suit between the same parties that presents the same

issues, and where that state court suit could adequately settle the dispute. Id. (citing

Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 495 (1942)). The district court has

“no compulsion to exercise [its] jurisdiction,” and the court has discretion to grant a

motion to dismiss the declaratory judgment action. See Brillhart, 316 U.S. at 495.

      In determining whether to abstain under Brillhart, the district court “should

ascertain whether the questions in controversy between the parties to the federal

suit, and which are not foreclosed under the applicable substantive law, can better be

settled in the proceeding pending in the state court.” Id. The district court must look



                                            4
to three broad categories of factors: (1) the proper allocation of decision-making

between state courts and federal courts; (2) fairness and improper forum shopping;

and (3) efficiency. Sherwin-Williams Co. v. Holmes Cnty., 343 F.3d 383, 390-91 (5th

Cir. 2003). To evaluate each of these broad categories, the Fifth Circuit uses the seven

Trejo factors:

        (1) whether there is a pending state action in which all of the matters in
            controversy may be fully litigated;
        (2) whether the plaintiff filed suit in anticipation of a lawsuit filed by
            the defendant;
        (3) whether the plaintiff engaged in forum shopping in bringing the suit;
        (4) whether possible inequities in allowing the declaratory plaintiff to
            gain precedence in time or to change forums exist;
        (5) whether the federal court is a convenient forum for the parties and
            witnesses;
        (6) whether retaining the lawsuit in federal court would serve the
            purposes of judicial economy; and
        (7) whether the federal court is being called on to construe a state
            judicial decree involving the same parties and entered by the court
            before whom the parallel state suit between the same parties is
            pending.

St. Paul Ins. Co. v. Trejo, 39 F.3d 585, 590-91 (5th Cir. 1994); Sherwin-Williams, 343

F.3d at 390.


                   PARTIES’ ARGUMENTS AND DISCUSSION

   I.      First Factor: Pending State Action

        The first Trejo factor requires the Court to consider whether there is a pending

state action in which all of the matters in controversy may be fully litigated. If the

declaratory judgment action filed in the federal court “raises only issues of state law

and a state case involving the same state law issues is pending, generally the state




                                            5
court should decide the case and the federal court should exercise its discretion to

dismiss the federal suit.” Sherwin-Williams, 343 F.3d at 390-91.

      Cantin Defendants argue that (1) the pending state court action contains the

same parties as the federal declaratory judgment action in regard to the question of

coverage under the policy at issue, (2) Kenner Defendant and Cantin Defendants are

parties to both actions, and (3) Plaintiff has been sued in the state action under the

Louisiana Direct Action Statute. (Rec. Doc. 12-1 at 6). Accordingly, Kenner Defendant

and Cantin Defendants assert that there is a state court action that can and will

adjudicate the issues raised in the declaratory judgment action. (Rec. Docs. 12-1 at 7

and 11-2 at 3). Cantin Defendants emphasize that dismissal of the instant action is

even more compelling because there are parties present in the state court litigation

who are not present in the federal declaratory judgment action; namely, the other

minors involved in the fire. (Rec. Doc. 12-1 at 7).

      Plaintiff argues in opposition that the state court action was not filed at the

time Plaintiff filed this declaratory judgment action and the two cases are not parallel

simply because they involve the same general subject matter and the validity of an

obligation. (Rec. Doc. 13 at 5). Plaintiff emphasizes that while the state court may

resolve the issue of the Cantins’ liability to Kenner Defendant, it will not determine

whether Plaintiff must defend the Cantins against the claims asserted. (Rec. Doc. 13

at 6). Plaintiff notes that the other minors and insurers thereof are not necessary

parties to this declaratory judgment action to determine coverage and duty-to-defend




                                            6
issues between Kenner Defendant, Cantin Defendants, and Plaintiff. (Rec. Doc. 13 at

8).

            The Court finds that the first Trejo factor weighs in favor of abstention. In

Plaintiff’s Complaint for Declaratory Judgment (Rec. Doc. 1), Plaintiff requests that

the Court issue the following declarations: (1) that the policy at issue does not afford

coverage for Kenner Defendant’s claim asserted against Cantin Defendants and

Plaintiff as their insurer; (2) that Plaintiff does not have a duty to indemnify or defend

Stephen Cantin, Sondra Cantin, or R.C. in connection with any claim or lawsuit

brought by Kenner Defendant for damages arising out of the February 19, 2018 fire;

and (3) alternatively, and only in the event this Court finds that Plaintiff has an

obligation to provide coverage, that the policy’s coverage is limited to $10,000.

Plaintiff is asking the Court to interpret the terms of its insurance contract with

Cantin Defendants. Thus, Plaintiff’s declaratory judgment action only raises issues

of state law. While the legal issue presented in this case is not presently pending in

the state court action, Plaintiff is a party to that action and whether Plaintiff has a

duty to defend and indemnify the Cantins can be litigated there.


      II.      Second, Third, and Fourth Factors: Fairness and Improper Forum
               Shopping

            The second, third, and fourth Trejo factors require the Court to consider

whether the declaratory judgment plaintiff filed its complaint in anticipation of a

state court lawsuit filed by the defendant; whether the plaintiff engaged in forum

shopping in bringing the suit; and whether there are possible inequities in allowing



                                              7
the declaratory plaintiff to gain precedence in time or to change forums. These three

factors together “analyze whether the [declaratory judgment] plaintiff is using the

declaratory judgment process to gain access to a federal forum on improper or unfair

grounds.” Sherwin-Williams, 343 F.3d at 391-92.

       “Merely filing a declaratory judgment action in a federal court with jurisdiction

to hear it, in anticipation of state court litigation, is not in itself improper anticipatory

litigation or otherwise abusive ‘forum shopping.’” Id. at 391. Thus, improper forum

shopping or “procedural fencing” is not generally found in the following

circumstances: where the plaintiff files a declaratory judgment action in an effort to

avoid multiple lawsuits in multiple state courts; where selection of the federal forum

would not change the substantive law that would apply; where there is no indication

that the declaratory judgment defendants were restricted from filing a state court

action before the declaratory judgment plaintiffs filed suit in federal court; and where

the federal court otherwise has jurisdiction over the matter. Id. at 398-99 (citing

Aetna Cas. & Sur. Co. v. Ind-Com Elec. Co., 139 F.3d 419, 423 (4th Cir. 1998)).

       Indications that improper forum shopping or procedural fencing has occurred

include the following: where the plaintiff brings the declaratory judgment action

before the declaratory judgment defendant is legally able to bring a state action;

where a federal forum will dictate that different substantive law be applied in the

case; an indication that the declaratory judgment plaintiff is seeking a “disorderly

race to the courthouse” in a more favorable forum when it has notice that the other

party intends to file suit on the same issues in a different forum; an indication that



                                             8
the declaratory judgment plaintiff is engaging in a “race to res judicata”; and where

the declaratory judgment plaintiff seeks a federal hearing in a case that would

otherwise be unremovable, or in an attempt to delay or thwart the state court

plaintiff’s choice of a state forum. Sherwin-Williams, 343 F.3d at 399; Travelers Ins.

Co. v. Louisiana Farm Bureau Fed'n, Inc., 996 F.2d 774, 779 (5th Cir. 1993); Mission

Ins. Co. v. Puritan Fashions Corp., 706 F.2d 599, 602, n.3 (5th Cir. 1983); 909 Corp.

v. Vill. of Bolingbrook Police Pension Fund, 741 F. Supp. 1290, 1292-93 (S.D. Tex.

1990); Illinois Cent. R. Co. v. Cain, 434 F. Supp. 2d 415, 421 (S.D. Miss. 2006); Smith

v. McLean, No. 10-792, 2011 WL 2792387, at *6 (S.D. Tex. July 14, 2011).

      Kenner Defendant and Cantin Defendants argue that Plaintiff’s decision to file

this declaratory judgment action in federal court sixty days after receiving notice of

the claim constitutes forum shopping and results in unfair prejudice. (Rec. Docs. 11-

2 at 4 and 17 at 7). Kenner Defendant asserts that any opinion reached in this Court

could contradict a ruling in the state court proceeding, thereby creating inequities.

(Rec. Doc. 11-2 at 4). Cantin Defendants emphasize that “[u]sing a declaratory

judgment action to race to res judicata is thoroughly inconsistent with the purposes

of the Declaratory Judgment Act.” (Rec. Doc. 12-1 at 9). In response to Plaintiff’s

argument that it has not gained an unfair advantage by filing suit in federal court

because Louisiana law will govern regardless (Rec. Doc. 13 at 11), Cantin Defendants

assert that the mere fact that both courts will apply Louisiana law does not mean

that Plaintiff did not obtain an inequitable advantage (Rec. Doc. 17 at 7). Finally,

while Plaintiff emphasizes that a proper use of the Declaratory Judgment Act is to



                                          9
enable potential defendants to resolve disputes without having to wait to be sued

(Rec. Doc. 13 at 8), Cantin Defendants argue that Plaintiff will not have to wait to

adjudicate coverage since the state court suit was filed just three weeks after the

filing of the instant action (Rec. Doc. 17 at 6).

       The Court finds that the second, third, and fourth Trejo factors weigh against

exercising jurisdiction. The instant declaratory judgment action was filed on

September 13, 2018, and the state court lawsuit was filed three weeks later. However,

prior to filing the instant action, Plaintiff received notice on June 11, 2018 of Kenner

Defendant’s intention to seek restitution. (Rec. Doc. 11-2 at 4). Thus, Plaintiff was

likely aware that its insurance coverage of Cantin Defendants would become an issue

in the event a state court lawsuit was filed. Plaintiff appears to be seeking a federal

hearing on the coverage issue in a case that is unremovable in an effort to thwart the

right of the state court plaintiff to elect a forum of its own choosing. Moreover, it

appears likely that Plaintiff is racing to res judicata by seeking a judgment in federal

court soon after being put on notice of Kenner Defendant’s intention to seek

restitution.


   III.   Fifth Factor: Convenient Forum

       The fifth Trejo factor requires the Court to consider whether the federal court

is a convenient forum for the parties and witnesses. The Court finds that this factor

is neutral because the 24th Judicial District Court for the Parish of Jefferson is located

only six miles away from the United States District Court for the Eastern District of

Louisiana.

                                            10
   IV.      Sixth Factor: Judicial Economy

         The sixth Trejo factor requires the Court to consider whether retaining the

lawsuit in federal court would serve the purposes of judicial economy. Cantin

Defendants and Kenner Defendant contend that the Court should abstain because

the issue presented in the instant declaratory judgment action can be fully litigated

in the pending state court action, which would promote judicial economy and avoid

increased expense. (Rec. Docs. 11-2 at 5 and 12-1 at 9). However, Plaintiff argues that

dismissal of this action would necessitate Plaintiff “start[ing] anew” in state court.

(Rec. Doc. 13 at 13). Plaintiff also notes that obtaining a prompt ruling on coverage

would benefit all parties in shaping settlement strategies and avoiding unnecessary

expenses. (Rec. Doc. 13 at 13).

         The Court considers the following with respect to the question of judicial

economy:

         A federal district court should avoid duplicative or piecemeal litigation
         where possible. A federal court should be less inclined to hear a case if
         necessary parties are missing from the federal forum, because that leads
         to piecemeal litigation and duplication of effort in state and federal
         courts. Duplicative litigation may also raise federalism or comity
         concerns because of the potential for inconsistent state and federal court
         judgments, especially in cases involving state law issues.

Sherwin-Williams, 343 F.3d at 391.

         Given these considerations, the Court agrees that it would be most efficient for

the determination of whether Plaintiff has an obligation to defend and indemnify the

Cantins to occur in tandem with the determination of the underlying liability issues

in state court. The Court takes note of the fact that while the instant action is in its

                                            11
infancy, Cantin Defendants have already answered the state court action and served

discovery. Additionally, a determination of whether the insurance policy at issue

excludes coverage or limits liability in the matter pending before the state court will

necessarily require this Court to examine the actions of R.C. in assessing whether

Kenner Defendant’s damages were caused by an “occurrence” or whether the

Criminal Acts exclusion precludes coverage. This mirrors the issue being litigated in

the 24th Judicial District Court for the Parish of Jefferson. Accordingly, the Court

finds that the sixth Trejo factor weighs in favor of abstention.


   V.      Seventh Factor: Construing a State Judicial Decree

        The seventh Trejo factor requires a federal court to consider whether it is being

called on to construe a state judicial decree involving the same parties and entered

by the court before whom the parallel state suit between the same parties is pending.

This Court is not being called on to construe a state judicial decree. Thus, the seventh

Trejo factor is neutral. In conclusion, the balance of the Trejo factors weighs in favor

of the Court exercising its discretion to abstain in this case.


                                    CONCLUSION

Accordingly,

        IT IS ORDERED that the motions to dismiss (Rec. Docs. 11, 12) are

GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s complaint in the above-

captioned matter (Rec. Doc. 1) is hereby DISMISSED without prejudice.



                                           12
New Orleans, Louisiana, this 3rd day of May, 2019.



                                      CARL J. BARBIER
                                      UNITED STATES DISTRICT JUDGE




                                 13
